Case 8:20-cv-02133-WFJ-AAS Document 399 Filed 07/30/21 Page 1 of 5 PageID 5926




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 NORMAN ISRAEL,

                Plaintiff,

 v.                                                       No: 8:20-cv-2133-02AAS

 ALFA LAVAL, INC.;
 VIAD CORP.; ET AL.,

                Defendants.
 __________________________________/

                                        ORDER

          This matter is before the Court on Plaintiff Norman Israel’s Motion for

 Entry of Judgment under Rule 54(b). Dkt. 385. In the motion, Plaintiff requests

 that this Court certify its April 28, 2021, Order (“the April Order”) granting

 Defendant Alfa Laval’s and Defendant Viad Corp.’s motions to dismiss for lack of

 personal jurisdiction, Dkt. 353. After careful review of Plaintiff’s motion and the

 applicable case law, the Court grants Plaintiff’s Motion to Certify Pursuant to Rule

 54(b).

                                 LEGAL STANDARD

          The Federal Rules of Civil Procedure require that “when multiple parties are

 involved, the court may direct entry of a final judgment as to one or more, but

 fewer than all, claims or parties only if the court expressly determines that there is
Case 8:20-cv-02133-WFJ-AAS Document 399 Filed 07/30/21 Page 2 of 5 PageID 5927




 no just reason for delay.” Fed. R. Civ. P. 54(b); Carringer v. Tessmer, 253 F.3d

 1322, 1323 (11th Cir. 2001). Unless the district court directs entry of a final

 judgment, an adjudication of fewer than all the claims of all the parties is not an

 appealable final decision. In re Southeast Banking Corp., 69 F.3d 1539, 1547 (11th

 Cir. 1995).

       The U.S. Supreme Court has outlined a two-part analysis for determining

 whether a judgment should be certified under Rule 54(b). See Curtiss-Wright Corp.

 v. Gen. Elec. Co., 446 U.S. 1, 7 (1980). First, the district court must determine that

 its final judgment is both “final” in that it is an ultimate disposition of an individual

 claim entered in the course of a multiple claim action, and a “judgment” in the

 sense that it is a decision upon a cognizable claim for relief. Id. at 7–8; Lloyd

 Noland Found., Inc. v. Tenet Health Care Corp., 483 F.3d 773, 777 (11th Cir.

 2007).

       Second, having found that the decision was a final judgment, the district

 court must determine if there is any “just reason” to delay the appeal of individual

 final judgments. See Curtiss–Wright Corp., 446 U.S. at 8. In evaluating whether

 any just reason to delay the appeal exists, the court must balance judicial

 administrative interests with relevant equitable concerns to ensure that the

 application of Rule 54(b) does not encourage piecemeal litigation. Ebrahimi v. City

 of Huntsville Bd. of Educ., 114 F.3d 162, 165–66 (11th Cir. 1997). In considering

                                            2
Case 8:20-cv-02133-WFJ-AAS Document 399 Filed 07/30/21 Page 3 of 5 PageID 5928




 application of Rule 54(b), the court should also aim to alleviate any danger of

 hardship or injustice that might be associated with such a delay. Id. at 166. “In

 instances . . . when the factual underpinnings of the adjudicated and unadjudicated

 claims are intertwined, courts should be hesitant to employ Rule 54(b).” Id. at 167.

                                      DISCUSSION

    I.      The April Order is a Final Judgment.

         As to the first step of the Rule 54(b) analysis, the Court finds that the April

 Order is a final judgment because it decided cognizable claims for relief and

 represents the ultimate disposition of all the claims against Defendants Alfa Laval

 and Viad Corp. See Hinkle v. Cont’l Motors Inc., No. 8:16-cv-2966-T-36MAP,

 2018 WL 10096593, at *2 (M.D. Fla. Jan. 8, 2018) (holding that dismissal for lack

 of personal jurisdiction constituted final judgment under Rule 54(b) analysis). The

 end of the April Order stated: “The clerk is directed to terminate these parties from

 the case. Alfa Laval and Viad are dismissed from this case, and Plaintiff will not be

 allowed to amend his complaint to add these defendants back.” Dkt. 353 at 19.

 This is sufficiently final for the purposes of Rule 54(b). See Lloyd Noland, 483

 F.3d at 779 (“We have interpreted the first prong of Rule 54(b) to require that a

 judgment ‘disposes entirely of a separate claim or dismisses a party entirely’ in

 order to be considered ‘final’”).




                                             3
Case 8:20-cv-02133-WFJ-AAS Document 399 Filed 07/30/21 Page 4 of 5 PageID 5929




    II.      There Is No Reason to Delay Certifying the April Order.

          Where some, but not all, defendants are dismissed for lack of personal

 jurisdiction and the jurisdictional questions are independent of the merits of the

 underlying claims, courts have routinely found no just reason for delay of entering

 final judgment in favor of those dismissed defendants. See Hinkle, 2018 WL

 10096593 at *2 (collecting cases); see also United Techs. Corp. v. Mazer, 556 F.3d

 1260, 1266 (11th Cir. 2009) (upholding district court’s dismissal for lack of

 personal jurisdiction brought on appeal pursuant to Rule 54(b) certification). As

 one court observed, “[o]ne would be hard-pressed to find a decision in which a

 court denied Rule 54(b) certification after dismissing a party for lack of personal

 jurisdiction.” Animale Grp., Inc. v. Sunny’s Perfume Inc., No. 13–cv–507–MA,

 2007 WL 2010476, at *1 (S.D. Tex. July 5, 2007).

          Here, the Court holds that the efficient administration of justice would be

 served by certifying the April Order under Rule 54(b). The claims for which final

 judgment is sought are completely separable from the claims remaining to be

 adjudicated. Even if subsequent appeals occur in this case, the Court of Appeals

 would have to assess whether there is personal jurisdiction over Alfa Laval and

 Viad only once. Finally, if the Court of Appeals were to reverse the April Order

 and add Defendants Alfa Laval and Viad back into the case, failure to certify the




                                             4
Case 8:20-cv-02133-WFJ-AAS Document 399 Filed 07/30/21 Page 5 of 5 PageID 5930




 April Order under Rule 56(b) could risk duplicative pretrial and trial proceedings.

 The Court therefore finds there is no just reason for delay.

                                   CONCLUSION

       The Court GRANTS Plaintiff’s Motion for Entry of Judgment under Rule

 54(b), Dkt. 385. The clerk is directed to enter a judgment against Plaintiff and in

 favor of Defendants Alfa Laval and Viad Corp. pursuant to Federal Rule of Civil

 Procedure 54(b).

       DONE AND ORDERED at Tampa, Florida, on July 30, 2021.


                                        /s/ William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


 COPIES FURNISHED TO:
 Counsel of Record




                                           5
